DETAILED ACTION
This communication is in response to the claims filed on 10/22/2019.
Application No: 16/660,284.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Michael D Gamble on February 16, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) An advanced driver assist system (ADAS), comprising:
	a processing circuit; and
	a memory which stores instructions executable by the processing circuit,
	wherein the processing circuit is configured to execute the instructions to cause the ADAS to

	generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 
	correct depth values associated with the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 

cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory. 

2.	(Cancelled) 

claim 1, wherein the processing circuit is configured to generate the disparity information based on performing stereo matching on the corresponding pixels of the first viewpoint image and the second viewpoint image.

4.	(Original) The ADAS of claim 1, wherein the processing circuit is configured to
	generate an object tracking list including distance information associated with the at least one object based on the reflected electromagnetic waves captured at the vehicle;
	extract at least one mask based on separating the at least one object from at least one of the first viewpoint image and the second viewpoint image;
	perform a matching operation on the at least one mask and the object tracking list; and
	generate the correlation information based on a result of the matching operation and the disparity information. 

5.	(Original) The ADAS of claim 4, wherein the processing circuit is configured to generate a matching result on the mask that distinguishes the at least one object.

6.	(Original) The ADAS of claim 5, wherein the processing circuit is configured to generate the matching result on the mask that distinguishes the at least one object based on the distance information associated with the at least one object based on performing the matching operation on the at least one mask and the object tracking list. 

7.	(Original) The ADAS of claim 1, wherein each separate pixel of the depth image is associated with a separate depth value.

8.	(Original) The ADAS of claim 1, wherein the processing circuit is configured to detect the at least one object in the depth image.
 
9.	(Original) The ADAS of claim 8, wherein the processing circuit is further configured to execute the instructions to cause the ADAS to
	obtain a first trained model based on a result of detecting a learning object from a learning video sequence including a plurality of learning frames captured while driving a learning vehicle; and
	detect the at least one object in the stereo image based on inputting the stereo image to the obtained first trained model.

10.	(Original) The ADAS of claim 1, wherein the processing circuit is further configured to execute the instructions to cause the ADAS to
	determine a moving speed and a moving direction of the object based on a sequential change with respect to a bounding box indicating an object in the plurality of frames; 
	determine a type of a driving event associated with the vehicle and a level of risk of driving the vehicle based on the moving speed and the moving direction of the at least one object. 

11.	(Cancelled) 
	

	obtain a second trained model based on a result of learning whether a driving event of a learning vehicle occurs based on a sequential change with respect to a bounding box indicating an object in a plurality of learning frames; and
	determine whether the driving event of the vehicle with respect to the object occurs using the obtained second trained model.

13.	(Original) The ADAS of claim 1, wherein the processing circuit is configured to implement 
	an image pre-processor configured to pre-process the stereo image to output a pre-processed stereo image including a first pre-processed viewpoint image and a second pre-processed viewpoint image;
	a disparity estimation engine configured to generate a disparity image including the disparity information based on the first pre-processed viewpoint image and the second pre-processed viewpoint image; 
	an object tracking engine configured to provide an object tracking list data including distance information with respect to the at least one object based on the captured reflected electromagnetic waves;
	a correlation calculation module configured to calculate the correlation information based on the object tracking list data and the disparity information; 
	a depth image generation engine configured to correct depth values of the disparity image based on the correlation information to generate the depth image; and


14.	(Original) The ADAS of claim 13, wherein the correlation calculation module includes
	a scene segmentation engine configured to segment the at least one object from at least one of the first pre-processed viewpoint image and the second pre-processed viewpoint image to extract at least one mask;
	a matching engine configured to perform a matching operation on the at least one mask and the object tracking list data to output matching results; and
	a correlation calculation engine configured to calculate the correlation information based on the matching results and the disparity information. 

15.	(Currently Amended) The ADAS of claim 13, wherein the object detection engine includes
	a first feature extractor configured to extract features of at least one of the first pre-processed viewpoint image and the second pre-processed viewpoint image to provide a first feature vector; 
	a second feature extractor configured to extract features of the depth image to provide a second feature vector;
	a sensor fusing engine configured to fuse the first feature vector and the second feature vector to provide a fused feature vector; and
.

16.	(Original) The ADAS of claim 15, wherein the box predictor is configured to:
	mark the at least one object in the final image in three-dimensions with the bounding box to output the marked at least one object; or
	convert the final image in three-dimensions to a bird-eye view image in two-dimension, and mark the at least one object in the bird-eye view image with the bounding box to output the marked at least one object.

17.	(Original) The ADAS of claim 13, wherein
	the pre-processed stereo image has a first frames per second (FPS);
	the object tracking list data has a second FPS different from the first FPS;
	the processing circuit is configured to synchronize the pre-processed stereo image and the object tracking list data by using a synchronization signal; 
	the correlation calculation module is updated slower than the image pre-processor, the disparity estimation engine and the depth image generation engine. 

18.	(Currently Amended) An advanced driver assist system (ADAS), comprising:
	a processing circuit; and
	a memory which stores instructions executable by the processing circuit,
	wherein the processing circuit is configured to execute the instructions to cause the ADAS to

	generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	obtain point cloud information associated with the at least one object included in the stereo image based on reflected light captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information, the point cloud information and the disparity information; and
	correct depth values of the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 

cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.

19.	(Original) The ADAS of claim 18, wherein the processing circuit is further configured to execute the instructions to cause the ADAS to

	calculate spatial depth information based on the point cloud information;
	extract at least one mask based on separating the at least one object from at least one of the first viewpoint image and the second viewpoint image;
	perform a matching operation on the at least one mask, the object tracking list and spatial depth information; and
	generate the correlation information based on a result of the matching operation and the disparity information.

20.	(Currently Amended) A method of detecting an object in an advanced driver assist system (ADAS), the method comprising:
	obtaining, from a vehicle, a video sequence including a plurality of frames captured at the vehicle, each frame of the plurality of frames corresponding to a separate stereo image including a first viewpoint image and a second viewpoint image;
	calculating disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtaining depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculating correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 

generating an output signal based on the depth image to 

cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.

 *** 

Reasons for allowance
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
	 An advanced driver assist system (ADAS), comprising:
	a processing circuit; and
	a memory which stores instructions executable by the processing circuit,

	obtain, from a vehicle, a video sequence including a plurality of frames captured at the vehicle, each frame of the plurality of frames corresponding to a separate stereo image including a first viewpoint image and a second viewpoint image;
	generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 
	correct depth values associated with the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 
cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.


The representative claim 18 distinguish features are underlined and summarized below:
	An advanced driver assist system (ADAS), comprising:

	a memory which stores instructions executable by the processing circuit,
	wherein the processing circuit is configured to execute the instructions to cause the ADAS to
	obtain, from a vehicle, a video sequence including a plurality of frames captured at the vehicle, each frame of the plurality of frames corresponding to a separate stereo image including a first viewpoint image and a second viewpoint image;
	generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	obtain point cloud information associated with the at least one object included in the stereo image based on reflected light captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information, the point cloud information and the disparity information; and
	correct depth values of the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 
cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.


The representative claim 20 distinguish features are underlined and summarized below:
	A method of detecting an object in an advanced driver assist system (ADAS), the method comprising:
	obtaining, from a vehicle, a video sequence including a plurality of frames captured at the vehicle, each frame of the plurality of frames corresponding to a separate stereo image including a first viewpoint image and a second viewpoint image;
	calculating disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtaining depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculating correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 
	correcting depth values associated with the stereo image based on the correlation information to generate a depth image of the stereo image; and
generating an output signal based on the depth image to 
cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Johnson, Ben-Dayan and Clarke teach following:
 	Johnson (US 20170158197 A1) teaches a driver assistance system of an equipped vehicle includes at least one camera disposed at the equipped vehicle so as to have a field of view exterior of the equipped vehicle. A control has an image processor operable to process frames of image data captured by the camera. The image processor processes frames of captured image data to determine a target vehicle present in the field of view of the camera and to determine motion of the determined target vehicle relative to the equipped vehicle. The control, responsive to processing frames of captured image data via the image processor, determines a path of travel of the determined target vehicle relative to the equipped vehicle as the equipped vehicle is moving. The control translates the determined motion of the target vehicle to a local coordinate system of the equipped vehicle.
 
Ben-Dayan (US 20180227483 A1) teaches techniques for image segmentation based on image differencing, using recursive neural networks. A methodology implementing the techniques according to an embodiment includes quantizing pixels of a first image frame, performing a rigid translation of the quantized first image frame to generate a second image and performing a differencing operation between the quantized first image frame and the second image frame to generate a sparse image frame. A neural network can then be applied to the sparse image frame to generate a segmented image. In still another embodiment, the methodology is applied to a sequence or set of image frames, for example from a video or still camera, and pixels from a first and second image frame of the sequence/set are quantized. The sparse image frame is generated from a difference between quantized image frames. The method further includes training the neural network on sparse training image frames. 
 
Clarke (US 20150210274 A1) teaches systems and methods use cameras to provide autonomous navigation features. In one implementation, a lane ending detection system is provided for a vehicle. One or more processing devices associated with the system receive at least one image via a data interface. The device(s) extract lane ending information from the road sign(s) included in the image data and determine, based on at least one indicator of position of the vehicle, a distance from the vehicle to one or more lane constraints associated with the current lane. The processing device(s) determine, based on the lane ending information and the vehicle position, whether a current lane in which the vehicle is traveling is ending. Further, the system may cause the vehicle to change lanes if the lane in which the vehicle is traveling is ending. 
 
 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 
	correct depth values associated with the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 
cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.

 

Johnson teaches a driver assistance system of an equipped vehicle includes at least one camera disposed at the equipped vehicle so as to have a field of view exterior of the equipped vehicle; but failed to teach one or more limitations, including, 
generate disparity information associated with a stereo image of a frame of the plurality of frames based on a difference between pixel values of corresponding pixels of the first viewpoint image and the second viewpoint image;
	obtain depth information associated with at least one object included in the stereo image based on reflected electromagnetic waves captured at the vehicle;
	calculate correlation information between the depth information and the disparity information based on the stereo image, the depth information and the disparity information; 
	correct depth values associated with the stereo image based on the disparity information and the correlation information to generate a depth image of the stereo image; and
generate an output signal based on the depth image to 
cause one or more driving control elements of the vehicle to at least partially control driving of the vehicle along a driving trajectory.

Ben-Dayan and Clarke alone or in combination failed to cure the deficiency of Johnson.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved advanced driver assist system (ADAS) capable of detecting objects from a driving vehicle. The ADAS include a system that at least partially controls driving of the vehicle to keep within one or more lanes of a road, a system that provides a warning to the driver of one or more objects located in a blind spot of the driver, and a system that implements automatic emergency braking of the vehicle, thus improves safety of the driving vehicle. Object detection and scene segmentation using images are techniques used to support ADAS.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645